EXHIBIT 10.8

KIRBY CORPORATION

2005 STOCK AND INCENTIVE PLAN

ARTICLE I

GENERAL

Section 1.1. Purpose. The purpose of this Plan is to advance the interests of
Kirby Corporation, a Nevada corporation (the “Company”), by providing an
additional incentive to attract and retain qualified and competent employees for
the Company and its subsidiaries, upon whose efforts and judgment the success of
the Company is largely dependent, through the award of (i) Options to purchase
shares of Common Stock (which Options may be Incentive Stock Options or
Nonincentive Stock Options); (ii) shares of Restricted Stock; and
(iii) Performance Awards.

Section 1.2. Definitions. As used herein, the following terms shall have the
meaning indicated:

(a) “Award” means a grant under this Plan in the form of Options, Restricted
Stock, Performance Awards or any combination of the foregoing.

(b) “Board” means the Board of Directors of the Company.

(c) “Change in Control” means the occurrence of any of the following events:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended) becomes the beneficial owner,
directly or indirectly, of voting securities representing thirty percent
(30%) or more of the combined voting power of the Company’s then outstanding
voting securities;

(ii) The Board ceases to consist of a majority of Continuing Directors, with the
term “Continuing Director” meaning a Director who (A) is a Director on the
effective date of the Plan or (B) is nominated or appointed to serve as a
Director by a majority of the then Continuing Directors;

(iii) (A) Any consolidation or merger of the Company or any Subsidiary that
results in the holders of the Company’s voting securities immediately prior to
the consolidation or merger having (directly or indirectly) less than a majority
ownership interest in the outstanding voting securities of the surviving entity
immediately after the consolidation or merger, (B) any sale, lease, exchange or
other transfer (in one transaction or a series of related transactions) of all
or substantially all of the assets of the Company or (C) the liquidation or
dissolution of the Company;

(iv) The stockholders of the Company accept a share exchange, with the result
that stockholders of the Company immediately before such share exchange do not
own,

 

1



--------------------------------------------------------------------------------

immediately following such share exchange, at least a majority of the voting
securities of the entity resulting from such share exchange in substantially the
same proportion as their ownership of the voting securities outstanding
immediately before such share exchange; or

(v) Any tender or exchange offer is made to acquire thirty percent (30%) or more
of the voting securities of the Company, other than an offer made by the
Company, and shares are acquired pursuant to that offer.

For purposes of this definition, the term “voting securities” means equity
securities, or securities that are convertible or exchangeable into equity
securities, that have the right to vote generally in the election of Directors.

(d) “Code” means the Internal Revenue Code of 1986, as amended.

(e) “Committee” means the Compensation Committee, if any, appointed by the
Board.

(f) “Date of Grant” means the date on which the Committee takes formal action to
grant an Award to an Eligible Person or such later date as may be specified by
the Committee when approving the Award.

(g) “Director” means a member of the Board.

(h) “Disability” means mental or physical disability as determined by a medical
doctor satisfactory to the Committee.

(i) “Eligible Person” means an employee of the Company or a Subsidiary.

(j) “Existing Plan” means the 2005 Stock and Incentive Plan as approved by the
stockholders of the Company on April 26, 2005, as amended by the Board on
January 22, 2007 and as amended by the Board on March 6, 2008 and approved by
the stockholders of the Company on April 22, 2008.

(k) “Fair Market Value” of a Share means the closing price on the New York Stock
Exchange on the day of reference. If the Shares are not listed for trading on
the New York Stock Exchange, the Fair Market Value on the date of reference
shall be determined by any fair and reasonable means prescribed by the
Committee.

(l) “Incentive Stock Option” means an option that is an incentive stock option
as defined in Section 422 of the Code.

(m) “Nonincentive Stock Option” means an option that is not an Incentive Stock
Option.

(n) “Option” means any option granted under this Plan.

 

2



--------------------------------------------------------------------------------

(o) “Optionee” means a person to whom a stock option is granted under this Plan
or any successor to the rights of such person under this Plan by reason of the
death of such person.

(p) “Participant” means a person to whom an Award is granted under the Plan.

(q) “Performance Award” means an Award granted pursuant to Article IV.

(r) “Performance Objectives” means the objectives established by the Committee
pursuant to Section 4.1(b).

(s) “Performance Period” means the period over which the performance of a holder
of a Performance Award is measured.

(t) “Plan” means this Kirby Corporation 2005 Stock and Incentive Plan.

(u) “Restricted Stock” means Shares granted under this Plan that are subject to
restrictions imposed by the Committee pursuant to Article III.

(v) “Restricted Stock Award” means an award of Restricted Stock under this Plan.

(w) “Section 162(m) Participant” means each Participant who would be a “covered
employee” under Section 162(m) of the Code.

(x) “Share” means a share of the common stock, par value ten cents ($0.10) per
share, of the Company.

(y) “Subsidiary” means any corporation (other than the Company) in any unbroken
chain of corporations beginning with the Company if each of the corporations
other than the last corporation in the unbroken chain owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in the chain.

Section 1.3. Total Shares and Limitations.

(a) The maximum number of Shares that may be issued under the Plan shall be
Three Million (3,000,000) Shares, which may be from Shares held in the Company’s
treasury or from authorized and unissued Shares. If any Award granted under the
Plan shall terminate, expire or be cancelled or surrendered as to any Shares, or
the Award is paid in cash in lieu of Shares, the Shares that were subject to
such Award shall not count against the above limit and shall again be available
for grants under the Plan. Shares equal in number to the Shares surrendered in
payment of the option price of an Option and Shares that are withheld in order
to satisfy federal, state or local tax liability, shall not count against the
above limit and shall be available for grants under the Plan. All Share numbers
in the Plan reflect the 2-for-1 split of the common stock of the Company
effected on May 31, 2006.

(b) The maximum aggregate number of Shares that may be issued under the Plan
pursuant to the exercise of Incentive Stock Options shall be 1,000,000.

 

3



--------------------------------------------------------------------------------

(c) The maximum number of Shares that may be issued to any Participant pursuant
to the exercise of Options during any calendar year shall be 500,000.

(d) The maximum number of Shares that may be issued to any Participant pursuant
to any Performance Award during the term of the Plan shall be 400,000.

(e) The maximum amount of cash that may be paid to any Participant pursuant to
any Performance Award during any calendar year shall be $3,000,000.

Section 1.4. Awards Under the Plan.

(a) Only Eligible Persons may receive awards under the Plan. Awards to Eligible
Persons may be in the form of (i) Options; (ii) shares of Restricted Stock;
(iii) Performance Awards; or (iv) any combination of the foregoing. No Award
shall confer on any person any right to continue as an employee of the Company
or any Subsidiary.

(b) Each Award shall be evidenced by an agreement containing any terms deemed
necessary or desirable by the Committee that are not inconsistent with the Plan
or applicable law.

ARTICLE II

STOCK OPTIONS

Section 2.1. Grant of Options. The Committee may from time to time grant Options
to Eligible Persons. Options may be Incentive Stock Options or Nonincentive
Stock Options as designated by the Committee on or before the Date of Grant. If
no such designation is made by the Committee for an Option, the Option shall be
a Nonincentive Stock Option. The aggregate Fair Market Value (determined as of
the Date of Grant) of the Shares with respect to which Incentive Stock Options
are exercisable for the first time by an Optionee during any calendar year under
the Plan and all such plans of the Company and any parent or subsidiary of the
Company (as defined in Section 424 of the Code) shall not exceed $100,000.

Section 2.2. Exercise Price. The exercise price per Share for any Option shall
be determined by the Committee, but shall not be less than the Fair Market Value
on the Date of Grant and shall not be less than 110% of the Fair Market Value on
the Date of Grant for any Incentive Stock Option if the Optionee is a person who
owns directly or indirectly (within the meaning of Section 422(b)(6) of the
Code) stock possessing more than 10% of the total combined voting power of all
classes of stock of the Company.

Section 2.3. Term of Option. The term of an Option shall be determined by the
Committee, provided that, in the case of an Incentive Stock Option, if the grant
is to a person who owns directly or indirectly (within the meaning of
Section 422(b)(6) of the Code) stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company, the term of the
Option shall not exceed five years from the Date of Grant. Notwithstanding any
other provision of this Plan, no Option shall be exercised after the expiration
of its term.

Section 2.4. Vesting. Options shall be exercisable at such times and subject to
such terms and conditions as the Committee shall specify in the option
agreement. Unless the option

 

4



--------------------------------------------------------------------------------

agreement specifies otherwise, the Committee shall have discretion at any time
to accelerate such times and otherwise waive or amend any conditions in respect
of all or any portion of any Options. Notwithstanding the other provisions of
this Section 2.4 and unless otherwise provided in the option agreement, upon the
occurrence of a Change in Control, all Options outstanding at the time of the
Change in Control shall become immediately exercisable.

Section 2.5. Termination of Options.

(a) Except as otherwise provided in the option agreement, the portion of an
Option that is exercisable shall automatically and without notice terminate upon
the earliest to occur of the following:

(i) thirty (30) days after the date on which the Optionee ceases to be an
Employee for any reason other than (x) death, (y) Disability or (z) termination
for cause;

(ii) one (1) year after the date on which the Optionee ceases to be an Employee
as a result of a Disability;

(iii) either (y) one (1) year after the death of the Optionee or (z) six
(6) months after the death of the Optionee if the Optionee dies during the
30-day period described in Section 2.5(a)(i) or the one-year period described in
Section 2.5(a)(ii);

(iv) the date on which the Optionee ceases to be an Employee as a result of a
termination for cause; and

(v) the tenth anniversary of the Date of Grant of the Option.

(b) The portion of an Option that is not exercisable shall automatically and
without notice terminate on the date on which the Optionee ceases to be an
Employee for any reason.

(c) The Committee shall have discretion at any time to extend the term of any
Nonincentive Stock Option to any date that is not later than the date described
in Section 2.5(a)(v).

Section 2.6. Exercise of Options. An Option may be exercised in whole or in part
to the extent exercisable in accordance with Section 2.4 and the option
agreement. An Option shall be deemed exercised when (i) the Company has received
written notice of such exercise in accordance with the terms of the Option and
(ii) full payment of the aggregate exercise price of the Shares as to which the
Option is exercised has been made. Unless further limited by the Committee for
any Option, the exercise price of any Shares purchased shall be paid solely in
cash, by certified or cashier’s check, by money order, by personal check or with
Shares owned by the Optionee for at least six months, or by a combination of the
foregoing. If the exercise price is paid in whole or in part with Shares, the
value of the Shares surrendered shall be their Fair Market Value on the date
received by the Company.

Section 2.7. Corporate Transactions.

 

5



--------------------------------------------------------------------------------

(a) In the event of a merger, consolidation or other reorganization of the
Company in which the Company is not the surviving entity, the Board or the
Committee may provide for payment in cash or in securities of the Company or the
surviving entity in lieu of and in complete satisfaction of Options.

(b) Except as otherwise expressly provided herein, the issuance by the Company
of shares of its capital stock of any class, or securities convertible into
shares of capital stock of any class, either in connection with direct sale or
upon the exercise of rights or warrants to subscribe therefor, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, shall not affect, and no adjustment by reason thereof shall
be made with respect to, the number of or exercise price of Shares then subject
to outstanding Options granted under the Plan.

(c) Without limiting the generality of the foregoing, the existence of
outstanding Options granted under the Plan shall not affect in any manner the
right or power of the Company to make, authorize or consummate (i) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business; (ii) any merger or consolidation of
the Company; (iii) any issue by the Company of debt securities, or preferred or
preference stock that would rank above the Shares subject to outstanding
Options; (iv) the dissolution or liquidation of the Company; (v) any sale,
transfer or assignment of all or any part of the assets or business of the
Company; or (vi) any other corporate act or proceeding, whether of a similar
character or otherwise.

Section 2.8. Issuance of Shares. No person shall be, or have any of the rights
or privileges of, a stockholder of the Company with respect to any of the Shares
subject to any Option unless and until such Shares (whether represented by
certificates or in book-entry or other electronic form) shall have been issued
and delivered to such person.

ARTICLE III

RESTRICTED STOCK

Section 3.1. Grant of Restricted Stock Awards. The Committee may from time to
time grant Restricted Stock Awards to Eligible Persons.

Section 3.2. Terms and Conditions of Restricted Stock Awards. Each Restricted
Stock Award shall specify the number of shares of Restricted Stock awarded, the
price, if any, to be paid by the Participant receiving the Restricted Stock
Award, the date or dates on which the Restricted Stock will vest and any other
terms and conditions that the Committee may determine. The vesting and number of
shares of Restricted Stock may be conditioned upon the completion of a specified
period of service with the Company or its Subsidiaries or upon the attainment of
any performance goals established by the Committee, including without limitation
goals related to the performance of the Company or any Subsidiary, division,
department or other unit of the Company, the performance of the Company’s common
stock or other securities, the performance of the recipient of the Restricted
Stock Award or any combination of the foregoing.

Section 3.3. Restrictions on Transfer. Unless otherwise provided in the grant
relating to a Restricted Stock Award, the Restricted Stock granted to a
Participant (whether represented

 

6



--------------------------------------------------------------------------------

by certificates or in book-entry or other electronic form) shall be registered
in the Participant’s name or, at the option of the Committee, not issued until
such time as the Restricted Stock shall become vested or as otherwise determined
by the Committee. If certificates are issued prior to the shares of Restricted
Stock becoming vested, such certificates shall either be held by the Company on
behalf of the Participant, or delivered to the Participant bearing a legend to
restrict transfer of the certificate until the Restricted Stock has vested, as
determined by the Committee. The Committee shall determine whether the
Participant shall have the right to vote and/or receive dividends on the
Restricted Stock before it has vested. Except as may otherwise be expressly
permitted by the Committee, no share of Restricted Stock may be sold,
transferred, assigned or pledged by the Participant until such share has vested
in accordance with the terms of the Restricted Stock Award. Unless the grant of
a Restricted Stock Award specifies otherwise, in the event that a Participant
ceases to be an Employee before all the Participant’s Restricted Stock has
vested, or in the event other conditions to the vesting of Restricted Stock have
not been satisfied prior to any deadline for the satisfaction of such conditions
set forth in the award agreement, the shares of Restricted Stock that have not
vested shall be forfeited and any purchase price paid by the Participant for the
forfeited Shares shall be returned to the Participant. At the time Restricted
Stock vests (and, if the Participant has been issued legended certificates for
Restricted Stock, upon the return of such certificates to the Company), such
vested shares shall be issued to the Participant (or the beneficiary designated
by the Participant in the event of death), in certificated or book entry or
other electronic form, free of all restrictions.

Section 3.4. Accelerated Vesting. Notwithstanding the vesting conditions set
forth in a Restricted Stock Award, unless the Restricted Stock Award grant or
other agreement with the Participant specifies otherwise:

(a) the Committee may in its discretion at any time accelerate the vesting of
Restricted Stock or otherwise waive or amend any conditions of a grant of a
Restricted Stock Award, and

(b) all shares of Restricted Stock shall vest upon a Change in Control of the
Company.

Section 3.5. Section 83(b) Election. If a Participant receives Restricted Stock
that is subject to a “substantial risk of forfeiture,” such Participant may
elect under Section 83(b) of the Code to include in his or her gross income, for
the taxable year in which the Restricted Stock is received, the excess of the
Fair Market Value of such Restricted Stock on the Date of Grant (determined
without regard to any restriction other than one which by its terms will never
lapse), over the amount paid for the Restricted Stock. If the Participant makes
the Section 83(b) election, the Participant shall (a) make such election in a
manner that is satisfactory to the Committee, (b) provide the Company with a
copy of such election, (c) agree to notify the Company promptly if any Internal
Revenue Service or state tax agent, on audit or otherwise, questions the
validity or correctness of such election or of the amount of income reportable
on account of such election and (d) agree to such federal and state income tax
withholding as the Committee may reasonably require in its sole discretion.

ARTICLE IV

PERFORMANCE AWARDS

 

7



--------------------------------------------------------------------------------

Section 4.1. Terms and Conditions of Performance Awards. The Committee may from
time to time grant Awards that are intended to be “performance-based
compensation,” which are payable in stock, cash or a combination thereof, at the
discretion of the Committee.

(a) Performance Period. The Committee shall establish a Performance Period for
each Performance Award at the time such Performance Award is granted. A
Performance Period may overlap with Performance Periods relating to other
Performance Awards granted hereunder to the same Participant. The Committee
shall not grant Performance Awards to Section 162(m) Participants after the
earliest to occur of (i) the 90th day after the start of the Performance Period,
(ii) the date on which 25% of the Performance Period has elapsed or (iii) the
date on which the satisfaction of the Performance Objectives becomes
substantially certain.

(b) Performance Objectives. The Committee shall establish written performance
objectives for the Participant at the time of the grant of each Performance
Award. Each Performance Award shall be contingent upon the achievement of the
Performance Objectives established by the Committee. Performance Objectives
shall be based on earnings, cash flow, economic value added, total stockholder
return, return on equity, return on capital, return on assets, revenues,
operating profit, EBITDA, net profit, earnings per share, stock price, cost
reduction goals, debt to capital ratio, financial return ratios, profit or
operating margins, working capital or other comparable objective tests selected
by the Committee, or any combination of the foregoing, for the Company on a
consolidated basis or, if applicable, for one or more Subsidiaries, divisions,
departments or other units of the Company or one or more of its Subsidiaries.

(c) Amount; Frequency. The Committee shall determine at the time of grant of
Performance Awards the target and maximum values of Performance Awards and the
date or dates when Performance Awards are earned.

(d) Payment. Following the end of each Performance Period, the holder of each
Performance Award will be entitled to receive payment of an amount, not
exceeding the maximum value of the Performance Award, based on the achievement
of the Performance Objectives for such Performance Period, as determined in
writing by the Committee. Unless otherwise provided in the Performance Award, if
the Participant exceeds the specified minimum level of acceptable achievement
but does not attain the Performance Objectives, the Participant shall be deemed
to have partly earned the Performance Award, and shall become entitled to
receive a portion of the total award, as determined by the Committee. Unless
otherwise provided in the Performance Award, if a Performance Award is granted
after the start of a Performance Period, the Performance Award shall be reduced
to reflect the portion of the Performance Period during which the Performance
Award was in effect.

(e) Termination of Employment. Unless otherwise provided in the Performance
Award, a Participant who receives a Performance Award and who ceases to be an
Employee as a result of death, Disability or retirement before the end of the
applicable Performance Period shall be entitled to receive, to the extent earned
as a result of the full or partial achievement of the Performance Objectives
during the Performance Period, a portion of the Performance Award that is
proportional to the portion of the Performance Period during which the
Participant was employed, with payment to be made following the end of the
Performance Period. Unless

 

8



--------------------------------------------------------------------------------

otherwise provided in the Performance Award, a Participant who receives a
Performance Award who ceases to be an Employee for any reason other than death,
Disability or retirement shall not be entitled to any part of the Performance
Award.

(f) Accelerated Vesting. Notwithstanding the vesting conditions set forth in a
Performance Award, unless the Performance Award specifies otherwise (i) the
Committee may in its discretion at any time accelerate the time at which the
Performance Award is considered to have been earned or otherwise waive or amend
any conditions (including but not limited to Performance Objectives) in respect
of a Performance Award, and (ii) all Performance Awards shall be considered
earned upon a Change in Control of the Company. In addition, upon a Change in
Control of the Company, unless a Performance Award specifies otherwise, each
Participant shall receive the target Performance Award such Participant could
have earned for the proportionate part of the Performance Period prior to the
Change in Control, and shall retain the right to earn any additional portion of
his or her Performance Award if such Participant remains in the Company’s employ
through the end of the Performance Period.

(g) Stockholder Rights. The holder of a Performance Award shall, as such, have
none of the rights of a stockholder of the Company.

(h) Annual Incentive Plan. Cash awards based on the attainment of the
performance objectives established under the Company’s Annual Incentive Plan
may, in the Committee’s discretion, be considered Performance Awards granted
under the Plan, provided that such awards are subject to the terms and
conditions of this Article IV.

ARTICLE V

ADDITIONAL PROVISIONS

Section 5.1. Administration of the Plan. The Plan shall be administered by the
Committee. The Committee shall have the authority to interpret the provisions of
the Plan, to adopt such rules and regulations for carrying out the Plan as it
may deem advisable, to decide conclusively all questions arising with respect to
the Plan, to establish performance criteria in respect of Awards under the Plan,
to determine whether Plan requirements have been met for any Participant in the
Plan and to make all other determinations and take all other actions necessary
or desirable for the administration of the Plan. All decisions and acts of the
Committee shall be final and binding upon all affected Participants. If there is
no Committee, the Board shall administer the Plan and in such case all
references to the Committee shall be deemed to be references to the Board.

Section 5.2. Adjustments for Changes in Capitalization. In the event of any
(a) stock dividends, stock splits, recapitalizations, combinations, exchanges of
shares, mergers, consolidations, liquidations, split-ups, split-offs, spin-offs
or other similar changes in capitalization, (b) distributions to stockholders,
including a rights offering, other than regular cash dividends, (c) changes in
the outstanding stock of the Company by reason of any increase or decrease in
the number of issued Shares resulting from a split-up or consolidation of Shares
or any similar capital adjustment or the payment of any stock dividend,
(d) Share repurchase at a price in excess of the market price of the Shares at
the time such repurchase is announced or (e) other similar increase or decrease
in the number of the Shares, the Committee, in its sole

 

9



--------------------------------------------------------------------------------

discretion, shall make appropriate adjustment in the number and kind of shares
authorized by the Plan in the number, price or kind of shares covered by the
Awards and in any outstanding Awards under the Plan. In addition, upon the
occurrence of any event described in this Section 5.2, the Committee, in its
sole discretion, shall make appropriate adjustment in the limits specified in
Section 1.3(b), (c) and (d) so that the effect of such limits is, as nearly as
practicable, equivalent to the effect of such limits prior to the event in
question, provided that any such adjustment complies with applicable laws and
does not cause an award that is intended to satisfy the performance-based
compensation exception under Section 162(m) of the Code to fail to satisfy the
exception. In the event of any adjustment in the number of Shares covered by any
Award, any fractional Shares resulting from such adjustment shall be disregarded
and each such Award shall cover only the number of full Shares resulting from
such adjustment.

Section 5.3. Amendment.

(a) The Board may amend or modify the Plan in any respect at any time, subject
to stockholder approval if required by applicable law or regulation or by
applicable stock exchange rules. Such action shall not impair any of the rights
of any Participant with respect to any Award outstanding on the date of the
amendment or modification without the Participant’s written consent.

(b) The Committee shall have the authority to amend any Award to include any
provision which, at the time of such amendment, is authorized under the terms of
the Plan; however, no outstanding Award may be revoked or altered in a manner
unfavorable to the Participant without the written consent of the Participant.

Section 5.4. Transferability of Awards. An Award shall not be transferable by
the Participant otherwise than by will or the laws of descent and distribution.
So long as a Participant lives, only such Participant or his or her guardian or
legal representative shall have the right to exercise such Award.

Section 5.5. Beneficiary. A Participant may file with the Company a written
designation of beneficiary, on such form as may be prescribed by the Committee,
to receive any Shares, Awards or payments that become deliverable to the
Participant pursuant to the Plan after the Participant’s death. A Participant
may, from time to time, amend or revoke a designation of beneficiary. If no
designated beneficiary survives the Participant, the executor or administrator
of the Participant’s estate shall be deemed to be the Participant’s beneficiary.

Section 5.6. Non-uniform Determinations. Determinations by the Committee under
the Plan (including, without limitation, determinations of the Eligible Persons
to receive Awards, the form, amount and timing of Awards, the terms and
provisions of Awards and the agreements evidencing Awards and provisions with
respect to termination of employment) need not be uniform and may be made by the
Committee selectively among persons who receive, or are eligible to receive,
Awards under the Plan, whether or not such persons are similarly situated.

Section 5.7. Duration and Termination. The Plan shall be of unlimited duration,
provided that no Incentive Stock Option shall be granted under the Plan on or
after the tenth anniversary of the effective date of the Plan. The Board may
suspend, discontinue or terminate

 

10



--------------------------------------------------------------------------------

the Plan at any time. Such action shall not impair any of the rights of any
holder of any Award outstanding on the date of the Plan’s suspension,
discontinuance or termination without the holder’s written consent.

Section 5.8. Withholding. Prior to the issuance of any Shares under the Plan,
arrangements satisfactory to the Committee in its sole discretion shall have
been made for the Participant’s payment to the Company of the amount, if any,
that the Committee determines to be necessary for the Company or Subsidiary
employing the Participant to withhold in accordance with applicable federal or
state income tax withholding requirements. If the Committee allows Shares to be
withheld from an Award to satisfy such withholding requirements, the amount
withheld in Shares shall not exceed the minimum amount required to be withheld,
determined on the date that the amount of tax to be withheld is to be
determined. When payments under the Plan are made in cash, such payments shall
be net of an amount sufficient to satisfy such withholding requirements.

Section 5.9. Agreements and Undertakings. As a condition of any issuance or
transfer of Shares, the Committee may obtain such agreements or undertakings, if
any, as it may deem necessary or advisable to assure compliance with any
provision of the Plan, any agreement or any law or regulation including, but not
limited to, the following:

(a) a representation, warranty or agreement by the Participant to the Company
that the Participant is acquiring the Shares for investment and not with a view
to, or for sale in connection with, the distribution of any such Shares; and

(b) a representation, warranty or agreement to be bound by any restrictions that
are, in the opinion of the Committee, necessary or appropriate to comply with
the provisions of any securities law deemed by the Committee to be applicable to
the issuance of the Shares.

Section 5.10. Uncertificated Shares. In lieu of issuing stock certificates for
Shares acquired pursuant to the Plan, the Company may issue such Shares in
book-entry or other electronic or uncertificated form, unless prohibited by
applicable law or regulation or by applicable stock exchange rules.

Section 5.11. Governing Law. The Plan shall be governed by the laws of the State
of Texas except to the extent that federal law or Nevada corporate law is
controlling.

Section 5.12. Effective Date. The Plan amends and restates the Existing Plan in
its entirety, effective upon approval by the Board on July 22, 2008.

 

11